—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 2, 1998 (People v Phifer, 247 AD2d 411), affirming a judgment of the Supreme Court, Kings County, rendered December 14, 1995.
Ordered that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., O’Brien, Ritter and Friedmann, JJ., concur.